             Case 1:21-cv-04607-MKV Document 1 Filed 05/21/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 CG3 MEDIA, LLC and COREY
 GRIFFIN,

      Plaintiffs,
                                                        Civil Action No.
      v.
                                                        JURY TRIAL DEMANDED
 BELLEAU TECHNOLOGIES, LLC,

      Defendant.


                                          COMPLAINT

        CG3 Media, LLC (“CG3 Media”) and Corey Griffin (“Griffin”) (collectively, “Plaintiffs”)

file this Complaint against Belleau Technologies, LLC (“Belleau” or “Defendant”) and as claim

for relief state as follows:

                                  NATURE OF THE ACTION

        1.       This is a declaratory judgment action arising under the patent laws of the United

States, Title 35 of the United States Code. This action seeks a determination that CG3 Media and

Griffin do not infringe any valid or enforceable claim of United States Patent No. 9,953,646 (the

“‘646 Patent”) (Exhibit A) and that the claims of the ‘646 Patent are invalid, unpatentable, and

unenforceable.

        2.       Belleau’s threats of patent infringement have placed a cloud over CG3 Media’s

ability to conduct business in connection with its Speakflow application free from threats of

litigation, and personal threats and false claims against Griffin have created a justiciable

controversy between Plaintiffs and Belleau.

                                            PARTIES

        3.       CG3 Media is a Delaware corporation organized and existing under the laws of the
             Case 1:21-cv-04607-MKV Document 1 Filed 05/21/21 Page 2 of 5




State of Delaware with a place of business at 2016 W 75th, Los Angeles, CA 90047.

        4.      CG3 Media is the owner of the Speakflow product, an online teleprompter

application available at https://www.speakflow.com/.

        5.      Corey Griffin is an individual residing in the state of California and is the founder

of CG3 Media and the developer of the Speakflow application.

        6.      On information and belief, Belleau is a New York domestic business corporation

with its headquarters at 3850 Hudson Manor Terrace, #LBE, Bronx, NY 10463.

        7.      Belleau conducts business throughout the U.S., including within the State of New

York and within this District. On information and belief, Belleau owns the “PromptSmart” brand

of teleprompter applications. On information and belief, Belleau is the owner of the ‘646 Patent.

                                 JURISDICTION AND VENUE

        8.      This action arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202, and the patent laws of the United States, 35 U.S.C. § 1 et seq.

        9.      This Court has subject matter jurisdiction under Title 28, United States Code, §§

1331 and 1338(a), 2201, and 2202.

        10.     This Court has personal jurisdiction over Defendant because Defendant is a New

York corporation and has a principal place of business within this district.

        11.     Venue in this judicial district is proper under Title 28, United States Code, §§

1391(b) and 1400 because Defendant’s principal place of business is within this District.

                                  FACTUAL BACKGROUND

        12.     Plaintiffs re-aver and re-state the foregoing Paragraphs 1-11 inclusively as if fully

set forth herein.

.       13.     CG3 Media owns and operates the website www.speakflow.com.                      The




                                                  2
          Case 1:21-cv-04607-MKV Document 1 Filed 05/21/21 Page 3 of 5




www.speakflow.com website provides users with access to the Speakflow software application.

Users can sign up for free or purchase a monthly plan that includes additional features.

       14.     Speakflow is a teleprompter software application that operates directly from a

user’s web browser and does not require a user to download any software. Speakflow works on

PC, Mac, Android, and iOS. Speakflow requires an internet connection to operate and requires

multiple processors to function.

       15.     On April 27, 2021 Belleau sent a cease and desist letter to Griffin alleging that the

Speakflow application infringes the ‘646 Patent and that Speakflow “is a copycat product that

competes with PromptSmart in the same market by misappropriating Belleau’s intellectual

property.”

       16.     Belleau’s letter demanded that Plaintiffs “cease the marketing, sale, and distribution

of all versions of any Speakflow app which infringe Belleau’s ‘646 Patent [including but not

limited to] shutting down the Speakflow.com website, or releasing an update to Speakflow without

“Flow” mode (or any other speech recognition-based scrolling method).”

       17.     Belleau’s letter threatened that “if we fail to hear from you or if you respond that

you do not intend to comply, then we will have no choice but to seek legal and equitable remedies.”

       18.     Belleau’s letter contained multiple falsehoods, including that “the CG3 Media, LLC

entity put forward on speakflow.com is not an active legal entity, but a pseudonym to mask your

personal information from the public while conducting business.” Belleau claimed to have drawn

such conclusion based merely on searching state records from a handful of states, despite CG3

Media’s legal status being easily verifiable on the State of Delaware: Division of Corporations

website (https://icis.corp.delaware.gov/ecorp/entitysearch/ NameSearch.aspx).




                                                 3
          Case 1:21-cv-04607-MKV Document 1 Filed 05/21/21 Page 4 of 5




        19.     There presently exists a justiciable controversy regarding CG3 Media’s right to use,

offer for sale, or sell its Speakflow app free of any allegation by Defendant that such conduct

constitutes infringement of claims of the ‘646 Patent and over the validity of the ‘646 Patent. More

specifically, Defendant contends that the ‘646 Patent is valid and that Plaintiffs have infringed and

continue to infringe the ‘646 Patent claims. Plaintiffs dispute these contentions and seek a

declaration of their rights that the ‘646 Patent is invalid, unenforceable, and not infringed.

                                    COUNT ONE
                       (NON-INFRINGEMENT OF THE ‘646 PATENT)

        20.     Plaintiffs re-aver and re-state the foregoing Paragraphs 1-19 inclusively as if fully

set forth herein.

        21.     Defendant has asserted that Plaintiffs infringe at least claim 1 of the ‘646 Patent.

        22.     An actual, substantial, and continuing justiciable controversy, within the meaning

of 28 U.S.C. §§ 2201 and 2202, exists between Plaintiffs and Defendant with respect to

infringement of the ’646 Patent.

        23.     Plaintiffs have not infringed and do not infringe any valid and enforceable claim of

the ‘646 Patent literally, directly, indirectly, willfully, or under the doctrine of equivalents.

        24.     A judicial declaration concerning these matters is necessary and appropriate so that

Plaintiffs can ascertain their rights regarding the ‘646 Patent.


                                        COUNT TWO
                               (THE ‘646 PATENT IS INVALID)

        25.     Plaintiffs re-aver and re-state the foregoing Paragraphs 1-24 inclusively as if fully

set forth herein.




                                                  4
             Case 1:21-cv-04607-MKV Document 1 Filed 05/21/21 Page 5 of 5




        26.      Each and every claim of the ’646 Patent is invalid and unenforceable for failure to

comply with the requirements of one or more of the conditions for patentability specified in Title

35 of the United States Code, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, 112, and

of any other applicable statutory provision or judicially created doctrine of invalidity.

                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs seek judgment awarding the following relief:

        A.       An order declaring that CG3 Media’s past, present, and continued use, offer for

sale, and sale of its Speakflow application has not and does not infringe any claim of the ‘646

Patent and that Griffin has not and does not infringe any claim of the ‘646 Patent;

        B.       An order declaring that each and every claim of the ‘646 Patent is invalid and

unenforceable;

        C.       An order awarding attorney’s fees, costs, and expenses incurred in connection with

this action; and

        D.       An order awarding such other and further relief as this Court deems just and proper.


                                  DEMAND FOR JURY TRIAL

        In accordance with Fed. R. Civ. P. 38(b), Plaintiffs hereby demand a trial by jury for all

issues triable by jury.

                                               Respectfully submitted,

                                               /s/ Dariush Keyhani
                                               Dariush Keyhani (DK-9673)
                                               Keyhani LLC
                                               1050 30th Street NW
                                               Washington, DC 20007
                                               Telephone: (202) 748-8950
                                               Fax: (202) 318-8958
                                               dkeyhani@keyhanillc.com
                                               Attorneys for Plaintiff



                                                  5
